In an action to recover damages for personal injuries sustained by plaintiff in a collision between an automobile owned and operated by defendant Smith, in which plaintiff was a passenger, and a truck owned by defendant Horowitz and operated by defendant Treaeh, the jury rendered a verdict in favor of plaintiff and against all the defendants, and a judgment was entered thereon. Defendants Horowitz and Treaeh appeal. Judgment, insofar as it is against appellants, reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. In our opinion, the verdict, insofar as it was against the appellants, was against the weight of the credible evidence. Nolan, P. J., Wenzel and MacCrate, JJ., concur; Carswell and Johnston, JJ., dissent and vote to affirm.